Exhibit 10.4

Execution Copy

OPTION AGREEMENT

This Option Agreement (the “Agreement”) is dated this 31st day of May, 2006 (the
“Effective Date”), by and between Achievement Technologies, Inc., a Delaware
corporation (the “Company”), Houghton Mifflin Company, a Massachusetts
corporation (“HMCo”) and Tibbar, LLC, a Delaware limited liability company,
Tibbar FF, LLC, a Delaware limited liability company, Monitor Clipper Equity
Partners, L.P., a Delaware limited partnership, Monitor Clipper Equity Partners
(Foreign), L.P., a Delaware limited partnership and Michael Perik, an
individual, the holders of a majority of the outstanding capital stock of the
Company (collectively, the “Stockholders” and together with the Company, the
“Sellers”). Capitalized terms set forth herein but not otherwise defined herein
shall have the meanings ascribed to them in the Purchase Agreement (as defined
below).

WHEREAS, the Company and HMCo are parties to the Asset Purchase Agreement (the
“Purchase Agreement”), of even date herewith, by and among HMCo, the Company and
the Stockholders, and the License and Services Agreement (the “License
Agreement”) of even date herewith between the Company and HMCo;

WHEREAS, pursuant to the Purchase Agreement, the Company shall retain the
customers under the “Following The Leaders” program (the “FTL Program”)
identified on Schedule A hereto and any additional customers acquired by the
Company from and after the Effective Date in accordance with this Agreement and
the License Agreement (the “Retained Customers”) and certain assets and
liabilities related thereto;

WHEREAS, from and after the Effective Date, the Company will continue to operate
its business as it relates to the Retained Customers for its own account,
including providing HMCo’s SkillsTutor educational software product, together
with all modifications thereto (“SkillsTutor”) bundled with assessment software
and related services to the Retained Customers (the “Retained Business”) in
accordance with the License Agreement;

WHEREAS, pursuant to the License Agreement, HMCo will provide certain services
to the Company in connection with the operation of the Retained Business and
will license to the Company certain of the assets acquired by HMCo pursuant to
the terms of the Purchase Agreement to enable the Company to operate the
Retained Business; and

WHEREAS, the Company desires to grant to HMCo the option to acquire the Retained
Business upon the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. OPERATION OF THE RETAINED BUSINESS; NEW CUSTOMERS

Notwithstanding any provision of the Purchase Agreement or any of the Ancillary
Agreements to the contrary, from and after the Effective Date, the Company
shall, in its sole discretion, be entitled to operate the Retained Business for
its own account. Without limiting the generality of the foregoing, the parties
agree that the Company shall be responsible for all



--------------------------------------------------------------------------------

obligations and liabilities of the Retained Business and shall continue to own
all right, title and interest in and to the Retained Business including, without
limitation, all income generated therefrom. From and after the Effective Date,
the Company shall not acquire any customers in addition to those Retained
Customers listed on Schedule A; provided, however, the Company may acquire:

(a) any customer that both (i) is located in Alaska, Iowa or West Virginia
(collectively, the “Territory”) and (ii) will receive funding directly or be the
indirect beneficiary of funding for the SkillsTutor-based product through the
FTL Program or any other successor program;

(b) any customer that is identified on Schedule B as a Legacy Homeroom.com
Customer or on Schedule C as a Potential Legacy Homeroom.com Customer who
contracts directly with the Company to receive SkillsTutor as part of the
bundled software product in accordance with the License Agreement. For purposes
of this Agreement, “Customer” means any Retained Customer and any other customer
acquired by the Company in accordance with this Section 1.

2. GRANT OF OPTION.

The Company hereby grants to HMCo an irrevocable and exclusive option (the
“Option”) to acquire the Retained Business from the Company at HMCo’s sole and
absolute discretion. The Option granted herein may be exercised by HMCo upon the
terms and conditions set forth in Section 3, time being of the essence.

3. EXERCISE OF OPTION.

(a) As soon as practicable after April 1, 2007 and no later than April 30, 2007,
the Company shall deliver to HMCo a current list of Retained Customers, together
with a proposed budget which shall set forth the estimated expenses and income
for the Retained Business for the period July 1, 2007 through June 30, 2008,
along with copies of the following financial statements: (i) the unaudited
monthly financial statements of the Company, including balance sheets and
statements of income, retained earnings and cash flows, for the period beginning
July, 1, 2006 and ending March 31, 2007; and (ii) monthly financial projections
for the Company, including the projected balance sheets and statements of
income, retained earnings and cash flows, for the period beginning April 1, 2007
and ending June 30, 2007. The Company shall also provide to HMCo during the
period April 1, 2007 through May 31, 2007 such additional information with
respect to the Retained Business as HMCo may reasonably request.

(b) HMCo may elect to exercise the Option by delivering notice of the same in
writing (the “Option Exercise Notice”) to the Company at any time prior to 5:00
P.M. EST on June 15, 2007. If the Option is not exercised by such time, the
Option shall automatically terminate and be of no further force and effect. The
closing of the acquisition of the Assets (as defined below) used in the Retained
Business by HMCo (the “Closing”) shall be subject to the Company having obtained
all necessary prior consents and approvals of any third parties as may be
required under the Contracts (defined below) or as required by law. The parties
agree that the Closing may be delayed until all such consents and approvals have
been obtained; provided, however, that the parties agree to cooperate and use
reasonable efforts to obtain all such consents and approvals prior to the
Closing.

 

-2-



--------------------------------------------------------------------------------

(c) Subject to the terms and conditions of the License Agreement, if HMCo does
not exercise the Option as set forth herein, the Company shall be permitted to
continue to operate the Retained Business for its own account in its sole and
absolute discretion.

4. OPTION CLOSING.

(a) Upon exercise of the Option by HMCo as set forth herein, on the Option
Closing Date, HMCo shall acquire from the Company, and the Company shall sell,
transfer, assign, convey and deliver over to HMCo, free and clear from all
liens, claims and encumbrances, all of the Company’s right, title and interest
in and to the following assets of the Company (collectively, the “Assets”):

(i) the list of all Retained Customers;

(ii) all of the Company’s right, title and interest in, to and under all
contracts and agreements relating to the Retained Business which HMCo notifies
the Company, in writing, at least fifteen (15) days prior to the Option Closing
Date that it will acquire at Closing, subject to the Company having obtained
consent to the assignment of such Contracts as, and to the extent, required
thereunder (the “Contracts”);

(iii) all goodwill relating to the Retained Business;

(iv) all tangible personal property of the Company used primarily in connection
with the operation of the Retained Business;

(v) all government permits, licenses, registrations and certificates relating to
the Retained Business;

(vi) all files, documents, instruments, papers, books, reports, records,
documentation and similar materials related to the Retained Business (but
excluding duplicate copies thereof retained by the Company or its affiliates),

(vii) the Company’s trade name and all goodwill;

(viii) any Intellectual Property of the Company relating to the Retained
Business and the rights to sue in law or in equity for past or future
infringement or impairment of such Intellectual Property, and all rights to
obtain renewals, continuances, divisions or extensions of legal protections
pertaining thereto;

(ix) all cash received and accounts receivable due under the Contracts to the
extent such cash and accounts receivable are associated with school years
commencing after June 30, 2007; and

(x) any other assets used by the Company in connection with the operation of the
Retained Business reasonably requested by HMCo to be included in the Assets.

 

-3-



--------------------------------------------------------------------------------

Except for the representations and warranties contained in the Closing
Certificate (as defined below), the Assets shall be transferred to HMCo on an
“AS IS, WHERE IS” basis, without any representation or warranty of any nature
whatsoever, express, implied or statutory, including, but not limited to, any
warranty of merchantability or fitness for a particular purpose. Further, the
Company is making no representations or warranties whatsoever with respect to
the budget and projections delivered pursuant to Section 3(a).

(b) Except as set forth in Section 4(a), the Company is not selling,
transferring, assigning, conveying or delivering over to HMCo any of its assets,
including without limitation, the following assets of the Company:

(i) all cash and cash equivalents, other than cash received under the Contracts
to the extent such cash is associated with school years commencing after
June 30, 2007;

(ii) all accounts receivable, other than accounts receivable due under the
Contracts to the extent such accounts receivable are associated with school
years commencing after June 30, 2007, and all notes and other amounts due or
accruing due to the Company;

(iii) all right, title and interest of the Company under this Agreement or any
of the Closing Documents;

(iv) all minute books, organizational documents, stock registers and such other
books and records of the Company as pertain to ownership, organization or
existence of the Company and duplicate copies of such records included in the
Assets;

(v) any (1) files, accounting records, internal reports, Tax records, work
papers or other books and records that the Company determines are necessary or
advisable to retain to complete the Company’s Tax returns, Tax audits or any
other audit by governmental agencies and that the Company is otherwise required
by Law to retain; provided, however, that HMCo shall have the right to make
copies of any portions of such retained books and records that relate to the
conduct of the Retained Business or any of the Assets or Assumed Liabilities;
and (2) documents relating to proposals to acquire the business of the Company
by persons other than HMCo;

 

  (vi) all current insurance policies of the Company or rights to proceeds
thereof;

(vii) all the Company’s rights with respect to the leasehold interests relating
to real property located at 313 Washington Street, Newton, Massachusetts (the
“Newton Lease”);

(viii) any prepayments of insurance and any prepayments or deposits, including
without limitation deposits with respect to the Newton Lease; and

(ix) any refunds of Taxes.

 

-4-



--------------------------------------------------------------------------------

(c) Upon exercise of the Option and in connection with the acquisition of the
Assets, HMCo shall assume, pursuant to the Assumption Agreement (as defined
below), any and all liabilities and obligations arising under the Contracts from
and after the Option Closing Date, including to provide licensed products and
services to Customers under subscriptions therefore (collectively, the “Assumed
Liabilities”).

(d) The Closing of the acquisition of the Assets hereunder shall take place at
10:00 a.m. on June 29, 2007, effective as of July 1, 2007 at 12:01 a.m., at the
offices of Ropes & Gray LLP, One International Place, Boston, Massachusetts, or
at such other time and place as the parties may mutually agree (the “Option
Closing Date”). At the Closing:

(i) The Company shall execute and deliver to HMCo an Assignment and Assumption
Agreement in substantially the form of Exhibit A (the “Assignment and Assumption
Agreement”), together with such other instruments and documents of conveyance,
assignment and assignment as are reasonably requested by HMCo to vest in HMCo
title to the Assets and for HMCo to assume the Assumed Liabilities;

(ii) The Company shall execute and deliver to HMCo, and the HMCo shall execute
and deliver to the Company, a Bill of Sale in substantially the form of Exhibit
B (the “Bill of Sale”);

(iii) The Company shall deliver to HMCo a certificate of an officer of the
Company certifying, on behalf of the Company, that the representations and
warranties set forth on Exhibit C are true and correct as of the Option Closing
Date (the “Closing Certificate”); and

(iv) The Company shall execute and deliver to HMCo such other documents of
assignment as may be reasonably requested by HMCo.

The Assignment Agreement, the Assumption Agreement, the Bill of Sale and the
Closing Certificate, together with any other agreements, instruments,
certificates, consents or documents executed and delivered by the parties
pursuant to this Agreement, collectively are referred to as the “Closing
Documents”.

5. CONSIDERATION.

(a) If HMCo exercises the Option, in consideration of the transfer of the Assets
by the Company pursuant hereto, HMCo shall pay to the Company an amount equal to
sixty percent (60%) of the aggregate Operating Profit (as defined below)
generated by the Purchased Business (as defined below) during each of the five
(5) Measurement Periods from and after the Option Closing Date (each such
payment, an “Earnout Payment”). Each Earnout Payment shall be payable by HMCo to
the Company in United States currency in immediately available funds within
thirty (30) days following each anniversary of the Option Closing Date. For
purposes hereof, “Operating Profit” shall mean the aggregate amount of Net
Invoiced Sale Orders of the Purchased Business during each Measurement Period,
less the aggregate amount of lobbying costs, consulting fees, a mutually agreed
upon allocation for hosting costs, costs for customized development, direct
project management costs (i.e., salary, fringe benefits and travel expenses),

 

-5-



--------------------------------------------------------------------------------

legal costs and any other reasonable agreed-upon costs incurred in support of
the Purchased Business during such Measurement Period, determined in accordance
with accounting principles customarily and consistently applied by HMCo. A “Net
Invoiced Sale Order” is the amount of the sale pursuant to an invoiced purchase
order, less the amount of any discounts, refunds, credits and allowances given
to Customers. “Measurement Period” means each annual period from July 1 through
June 30 of the following calendar year, commencing on July 1, 2007. The
“Purchased Business” means the business related to the sale of SkillsTutor or
any successor product based on SkillsTutor, on a stand-alone basis or bundled
with assessment software and related services, to Customers in the Territory.

(b) At the time of making any Earnout Payment hereunder, HMCo shall also deliver
to the Company a statement which sets forth in reasonable detail the calculation
of the Operating Profit for such Measurement Period, together with all relevant
information supporting such calculation (the “Payment Statement”). HMCo will
also provide such other information as the Company may reasonably request. If
the Company disputes in any manner the amount of the Earnout Payment, the
Company will provide notice thereof to HMCo within thirty (30) days of receipt
of the Payment Statement (a “Dispute Notice”), and the Company and HMCo agree
that they will use good faith efforts to attempt to resolve such dispute. If the
Company and HMCo are unable to resolve such dispute within fifteen (15) days of
receipt by HMCo of the Dispute Notice, the parties hereby agree to appoint
Deloitte & Touche (the “Accountant”) to resolve such dispute. Each of the
Company and HMCo shall provide reasonable cooperation to the Accountant to
assist the Accountant in resolving such dispute. The Accountant shall render a
determination within sixty (60) days of its appointment hereunder. The
determination of the Accountant will be final and binding on the parties, other
than in the event of manifest error. If the Accountant determines that the
disputed amount or any portion thereof shall be due and owing to the Company,
HMCo shall promptly (and in any event, within ten (10) days of such
determination) pay the Company such amount in full. The Company and HMCo shall
bear equally the costs and expenses of the Accountant.

6. COVENANTS.

(a) Further Assurances. On the Option Closing Date, and from time to time
thereafter, each of the Company and HMCo, at the request of the other, will
execute and deliver all such assignments, assumptions, endorsements and other
documents, and take such other action as the requesting party may reasonably
request for the more effective transfer and assignment of the Assets, the
assumption of the Assumed Liabilities and the effectiveness of the transactions
contemplated by this Agreement.

 

-6-



--------------------------------------------------------------------------------

(b) No Encumbrances. The Company shall not sell, pledge, lease, license,
hypothecate or dispose of any of the Assets, or permit all or any part thereof
to become subject to any Lien (as defined in the Purchase Agreement). The
Company will not enter into any indenture, agreement, instrument or other
arrangement with respect to the Assets which, directly or indirectly, prohibits
or restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the exercise of the Option, or the benefits
and rights of HMCo in its capacity as the Option holder. The Company shall not,
directly or indirectly, take or omit to take any action with respect to the
Assets that has or would have the effect of depriving HMCo of the ability to
exercise the Option.

(c) Employment Matters. If HMCo exercises the Option, the Company shall
terminate effective on the Option Closing Date any employees of the Company
involved in any material respect with the operation of the Retained Business
whom HMCo identifies as being employees that HMCo desires to hire as of the
Option Closing Date.

(d) Consents. If HMCo exercises the Option, the Company shall use commercially
reasonable efforts to obtain all required consents to the assignment of the
Contracts which HMCo notifies the Company of its intent to acquire pursuant to
Section 4(a)(ii) above.

(e) Customer Contracts. The Company shall not enter into any contract with
Customers that has a term longer than twelve (12) months or that extends beyond
October 31, 2007 without consent from HMCo.

7. INDEMNIFICATION.

(a) Survival of Representations and Warranties. The representations and
warranties set forth in the Closing Certificate shall survive the Option Closing
Date for a period of eighteen (18) months from the Option Closing Date;
provided, however:

(i) representations and warranties with respect to which a claim is made within
such eighteen (18) month period shall survive with respect to such claim until
such claim is resolved;

(ii) representations and warranties set forth in Section (ix) of the Closing
Certificate shall survive until the expiration of the applicable statutes of
limitations (taking into account any tolling periods and other extensions); and

(iii) no claim for indemnification may be made with respect to a representation
and warranty after the expiration of the applicable survival period, other than
claims based on fraud.

(b) Indemnification by the Company. From and after the Option Closing Date, the
Company (as an indemnifying party, an “Indemnifying Party”) covenants and agrees
that it will indemnify, defend, protect, and hold harmless HMCo and each of its
Affiliates (each in its capacity as an indemnified party, an “Indemnified
Party”) from and against all claims, damages, actions, suits, proceedings,
demands, assessments, adjustments, costs and expenses (including specifically,
but without limitation, reasonable attorneys’ fees and expenses of
investigation) (collectively “Damages”) incurred by such Indemnified Party as a
result of or arising from:

(i) any breach of any representation or warranty of the Company set forth in the
Closing Certificate (as each such representation or warranty would read if all
qualifications as to materiality were deleted therefrom);

 

-7-



--------------------------------------------------------------------------------

(ii) any breach or nonfulfillment by the Company of, or any noncompliance by the
Company with, any covenant, agreement, or obligation contained herein or in any
Closing Document;

(iii) any liabilities of the Company resulting or arising from the ownership of
the Assets and the operation of the Retained Business by the Company prior to
the Option Closing Date;

(iv) any Taxes of the Company of any kind relating to or arising in connection
with the exercise of the Option and the transfer of the Assets to HMCo;

(v) any liability or obligation of, or any claim against, the Company not
expressly assumed by HMCo hereunder; and

(vi) any failure to comply with any so-called “bulk sales law” or other similar
law in any jurisdiction in respect of the transactions contemplated hereby.

HMCo shall not be entitled to indemnification for any breach by the Company of
any of the Company’s representations or warranties under this Section 7(b)
except to the extent the total amount for which HMCo is entitled to
indemnification under this Section 7(b) in the aggregate exceeds $100,000, and
the maximum aggregate indemnification for such claims shall be limited as
follows: (i) the aggregate amount of indemnification for all claims made
during the six month period immediately following the Closing Date (the “Initial
Period”) (whether or not resolved in the Initial Period) shall not exceed the
amount equal 25% of the Aggregate Purchase Price, (ii) the aggregate amount of
indemnification for all claims made during the period immediately following the
Initial Period until the twelve (12) month anniversary of the Closing Date (the
“Subsequent Period”) (whether or not resolved in the Subsequent Period) plus the
aggregate amount of indemnification for all claims made during the Initial
Period shall not exceed the amount equal to 20% of the Aggregate Purchase Price,
and (iii) the aggregate amount of indemnification for all claims made after the
twelve (12) month anniversary of the Closing Date plus the aggregate amount of
indemnification for all claims made during the Initial Period and the Subsequent
Period shall not exceed the amount equal to 15% of the Aggregate Purchase Price;
provided, however, that the foregoing limitations will not apply to claims for
indemnification pursuant to Section 7(b) in respect of breaches of, or
inaccuracies in, the following representations and warranties set forth in the
Closing Certificate: (i) Corporate Organization and Standing and (ii) Corporate
Authorization; Binding Agreement. It is agreed and understood that HMCo and its
successors and assigns shall not be entitled to recover more than once for the
same damage under this Agreement and the Purchase Agreement. Without limiting
the effect of the Company Indemnification Cap with respect to each of the
periods as provided for in the previous sentence, for clarity, in no event shall
the maximum amount of any

 

-8-



--------------------------------------------------------------------------------

indemnification received by HMCo under this Section 7(b) exceed 25% of the
Aggregate Purchase Price. For the purposes of this Agreement, “Aggregate
Purchase Price” shall have the same meaning as that given to it in the Purchase
Agreement.

The following example illustrates the application of the Company Indemnification
Cap set forth in the previous paragraph: for the purposes of this example only,
assume that the Aggregate Purchase Price is $20 million and does not change over
time and assume that there is a claim by Buyer of $5 million in the Initial
Period, a claim by Buyer of $5 million in the Subsequent Period and a claim by
Buyer of $5 million after the Subsequent Period. If the claim in the Initial
Period is settled at $1 million and the claim in the Subsequent Period is
settled at $500,000, then the aggregate amount of the Company’s indemnification
obligation for the claim after the Subsequent Period shall not exceed
$1,500,000.

If HMCo is entitled to indemnification for Damages that is covered by both
Section 7(b)(i) Section 7(b)(iii), HMCo hereby irrevocably elects
Section 7(b)(i) as the provision under which it will receive indemnification,
other than for claims based on fraud.

(c) Indemnification by HMCo. From and after the Option Closing Date, HMCo (in
its capacity as an indemnifying party, an “Indemnifying Party”) covenants and
agrees that it will indemnify, defend, protect and hold harmless Sellers (each
in its or his capacity as an indemnified party, an “Indemnified Party”) from and
against all Damages incurred by such Indemnified Parties as a result of or
arising from:

(i) any breach of any representation or warranty of HMCo set forth in this
Agreement (as each such representation or warranty would read if all
qualifications as to materiality were deleted therefrom);

(ii) any breach or nonfulfillment by HMCo of, or noncompliance by HMCo with, any
covenant, agreement or obligation contained herein or in any Closing Document
delivered in connection herewith;

(iii) the ownership of the Assets and the operation of the Retained Business
from and after the Option Closing Date, provided such Damages do not arise from
facts and circumstances existing prior to the Option Closing Date; and

(iv) any Assumed Liability.

The Company shall not be entitled to indemnification for any breach by HMCo of
any of HMCo’s representations or warranties under this Section 7(c) except to
the extent the total amount for which the Company is entitled to indemnification
under this Section 7(c) in the aggregate exceeds $100,000, and the maximum
aggregate indemnification for such claims shall be limited as follows: (i) the
aggregate amount of indemnification for all claims made during the six month
period immediately following the Closing Date (the “Initial Period”) (whether or
not resolved in the Initial Period) shall not exceed the amount equal 25% of the
Aggregate Purchase Price, (ii) the aggregate amount of indemnification for all
claims made during the period immediately following the Initial Period until the
twelve (12) month anniversary of the Closing Date (the “Subsequent Period”)
(whether or not resolved in the

 

-9-



--------------------------------------------------------------------------------

Subsequent Period) plus the aggregate amount of indemnification for all claims
made during the Initial Period shall not exceed the amount equal to 20% of the
Aggregate Purchase Price, and (iii) the aggregate amount of indemnification for
all claims made after the twelve (12) month anniversary of the Closing Date plus
the aggregate amount of indemnification for all claims made during the Initial
Period and the Subsequent Period shall not exceed the amount equal to 15% of the
Aggregate Purchase Price. It is agreed and understood that the Company and its
successors and assigns shall not be entitled to recover more than once for the
same damage under this Agreement. Without limiting the effect of the Buyer
Indemnification Cap with respect to each of the periods as provided for in the
previous sentence, for clarity, in no event shall the maximum amount of any
indemnification received by the Company under this Section 7(c) exceed 25% of
the Aggregate Purchase Price. The Buyer Indemnification Cap in this Section is
intended to work in the same manner as the Company Indemnification Cap in
Section 7(b), and is illustrated by the example in Section 7(b).

(d) Third Person Claims.

(i) If any third party will notify an Indemnified Party with respect to any
matter (a “Third Party Claim”) which may give rise to an Indemnified Claim
against an Indemnifying Party under this Section 7, then the Indemnified Party
will promptly give written notice to the Indemnifying Party; provided, however,
that no delay on the part of the Indemnified Party in notifying the Indemnifying
Party will relieve the Indemnifying Party from any obligation under this
Section 7, except to the extent such delay actually prejudices the Indemnifying
Party.

(ii) The Indemnifying Party will be entitled to participate in the defense of
any Third Party Claim that is the subject of a notice given by the Indemnified
Party pursuant to Section 7(d)(i). In addition, the Indemnifying Party will have
the right, but not the obligation, to assume the defense of the Indemnified
Party against the Third Party Claim with counsel of its choice reasonably
satisfactory to the Indemnified Party so long as (1) the Indemnifying Party
gives written notice to the Indemnified Party within fifteen days after the
Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any and all Losses the Indemnified Party may suffer resulting from,
arising out of, relating to, in the nature of, or caused by the Third Party
Claim, (2) the Indemnifying Party provides the Indemnified Party with evidence
reasonably acceptable to the Indemnified Party that the Indemnifying Party will
have adequate financial resources to defend against the Third Party Claim and
fulfill its indemnification obligations hereunder, (3) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief against the Indemnified Party, (4) the Indemnified Party has not been
advised by counsel that an actual or potential conflict exists between the
Indemnified Party and the Indemnifying Party in connection with the defense of
the Third Party Claim, (5) the Third Party Claim does not relate to or otherwise
arise in connection with any Taxes or criminal or regulatory enforcement Action,
(6) settlement of, an adverse judgment with respect to or the Indemnifying
Party’s conduct of the

 

-10-



--------------------------------------------------------------------------------

defense of the Third Party Claim is not, in the good faith judgment of the
Indemnified Party, likely to be materially adverse to the Indemnified Party’s
reputation or continuing business interests (including its relationships with
current or potential customers, suppliers or other parties material to the
conduct of its business) and (7) the Indemnifying Party conducts the

defense of the Third Party Claim actively and diligently. The Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim; provided, however, that the Indemnifying
Party will pay the fees and expenses of separate co-counsel retained by the
Indemnified Party that are incurred prior to Indemnifying Party’s assumption of
control of the defense of the Third Party Claim.

(iii) The Indemnifying Party will not consent to the entry of any judgment or
enter into any compromise or settlement with respect to the Third Party Claim
without the prior written consent of the Indemnified Party unless such judgment,
compromise or settlement (1) provides for the payment by the Indemnifying Party
of money as sole relief for the claimant, (2) results in the full and general
release of the Indemnified Parties from all liabilities arising or relating to,
or in connection with, the Third Party Claim and (3) involves no finding or
admission of any violation of any federal, state, foreign or local statute,
ordinance, code, rule or regulation, or any Order, or any license, franchise,
consent, approval, permit or similar right granted under any of the foregoing,
or the rights of any Person and no effect on any other claims that may be made
against the Indemnified Party.

(iv) If the Indemnifying Party does not deliver the notice contemplated by
clause (1), or the evidence contemplated by clause (2), of Section 7(d)(ii)
within 15 days after the Indemnified Party has given notice of the Third Party
Claim, or otherwise at any time fails to conduct the defense of the Third Party
Claim actively and diligently, the Indemnified Party may defend, and may consent
to the entry of any judgment or enter into any compromise or settlement with
respect to, the Third Party Claim in any manner it may deem appropriate’
provided, however, that the Indemnifying Party will not be bound by the entry of
any such judgment consented to, or any such compromise or settlement effected,
without its prior written consent. If such notice and evidence is given on a
timely basis and the Indemnifying Party conducts the defense of the Third Party
Claim actively and diligently but any of the other conditions in
Section 7(d)(ii) is or becomes unsatisfied, the Indemnified Party may defend,
and may consent to the entry of any judgment or enter into any compromise or
settlement with respect to, the Third Party Claim; provided, however, that the
Indemnifying Party will not be bound by the entry of any such judgment consented
to, or any such compromise or settlement effected, without its prior written
consent.

(e) Method of Payment. All claims for indemnification shall be paid in cash.
Upon a final, non-appealable judgment which results in Damages to HMCo for which
it would be entitled to indemnification pursuant to this Agreement, HMCo may, at
its sole option and by notice in writing to the Company, elect to withhold
payment of an amount equal to the amount of such Damages from amounts owing by
HMCo under this Agreement. Any amounts withheld by HMCo pursuant to this
Section 7(e) will be deemed to satisfy the obligations of the Company to

 

-11-



--------------------------------------------------------------------------------

HMCo pursuant to this Section 7(e) to the extent of the amount so withheld. If a
court of competent jurisdiction finds in a non-appealable judgment that the
aggregate amount withheld pursuant to this Section 7(e) exceeds the amount of
Damages suffered by HMCo for which it is entitled to indemnification under this
Agreement, HMCo shall promptly pay the amount of such excess to the Company,
plus interest accruing on such amount from the date such amount first becomes
due at an annual rate equal to the Prime Rate as published in the Eastern
Edition of The Wall Street Journal under the heading “Money Rates”.

(f) Guarantee. The Stockholders hereby agree to guarantee, severally and not
jointly, the indemnification obligation of the Company pursuant to Section 7(b),
such that each Stockholder shall be responsible for such Stockholder’s pro rata
share as set forth on Schedule 7(f) (with respect to each Stockholder, such
Stockholder “Pro Rata Share”) of any such indemnification obligation, subject to
all of the limitations on indemnification set forth herein. In the event that
HMCo seeks to enforce such guarantee hereunder, each of the Stockholders shall
be deemed to be an Indemnifying Party for all purposes as set forth in this
Section 7.

(g) Sole and Exclusive Remedy; Maximum Liability. Notwithstanding any provision
of this Agreement to the contrary, (i) the sole and exclusive remedy for any and
all Actions (including, without limitation, any indemnification obligation
arising under this Section 7) arising out or relating to this Agreement, or the
transactions contemplated hereby, shall be the indemnification provisions set
forth in this Section 7; and (ii) (A) the maximum aggregate liability of the
Company pursuant to this Agreement shall be equal to the amount paid or payable
by HMCo to the Company under this Agreement; and (B) the maximum aggregate
liability of each Stockholder pursuant to Section 7(b) of this Agreement shall
be such Stockholder’s Pro Rata Share of the amount paid or payable by HMCo to
the Company under this Agreement; provided, however, that nothing contained
herein shall limit the remedies of any party in respect of fraud committed by
any other party in connection herewith or prohibit any party from bringing an
action to specifically enforce any provision of this Agreement.

8. NONCOMPETITION

If HMCo exercises the Option, from a period beginning on the Option Closing Date
and ending June 30, 2012, the Company will not engage directly or indirectly in
any business, venture or activity which competes with the Retained Business
(including parts and accessories thereof) being conducted at the Option Closing
Date by the Company or relating to products performing functions similar to the
products sold by the Company as of the Option Closing Date (a “Restricted
Activity”), other than conduct with respect to the Retained Business as
contemplated by this Agreement, the Ancillary Agreements, the Option Agreement
and the License Agreement; provided, however, that no owner of less than 5% of
the outstanding stock of any publicly-traded corporation will be deemed to be so
engaged solely by reason thereof in a Restricted Activity. For a period
beginning on the Option Closing Date and ending June 30, 2012, the Company will
not recruit, offer employment to, employ, engage as a consultant, lure or entice
away, or in any other manner persuade or attempt to persuade, any Person who is
an employee of the HMCo or its affiliates engaged in the operation of the
Retained Business or a substantially similar business to leave the employ of
HMCo or its affiliates. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section

 

-12-



--------------------------------------------------------------------------------

8 is invalid or unenforceable, the parties hereto agree that the court making
the determination of invalidity or unenforceability will have the power to
reduce the scope, duration, or area of the term or provision, to delete specific
words or phrases, or to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

9. NOTICES.

Any notices required or permitted by the terms of this Agreement shall be given
by overnight delivery by recognized courier service, or by registered or
certified mail, return receipt requested, postage prepaid, or by facsimile,
addressed as follows:

 

If to the Company, to:   

Achievement Technologies, Inc.

313 Washington Street, Suite 225

Newton, MA 02458

Attn: Chief Executive Officer

Facsimile: 617-969-3597

If to HMCo, to:   

Houghton Mifflin Company

222 Berkley Street

Boston, MA 02116

Attn: General Counsel

Facsimile: 617-351-5014

or to such other address(es) of which notice in the same manner has previously
been given. Any such notice shall be deemed to have been given: one (1) business
day following delivery by the sender to a recognized courier service, five
(5) business days following mailing by certified mail, or immediately upon
receipt of confirmation of facsimile transmission.

10. SALE OF PURCHASED BUSINESS; SUCCESSORS AND ASSIGNS.

(a) If the Option is exercised, HMCo may not sell, transfer, assign or otherwise
dispose of all or any material portion of the Purchased Business to any
transferee, whether by sale of assets or stock, merger or otherwise without the
prior consent of the Company (which shall not be unreasonably withheld);
provided, however, that the Company’s consent shall not be required where:

(i) the transferee assumes HMCo’s obligations under this Agreement; and

(ii) HMCo provides reasonable evidence to the Company that the proposed
transferee has sufficient assets to meet its assumed obligations under this
Agreement.

 

-13-



--------------------------------------------------------------------------------

(b) This Agreement and the rights of the parties hereunder may not be assigned
and shall be binding upon and shall inure to the benefit of the parties hereto,
their successors and permitted assigns and the heirs and legal representatives
of any individual party hereto. Notwithstanding the foregoing, it is understood
and agreed that (i) HMCo may assign this Agreement without the consent of any
other party to any entity that is a direct or indirect wholly-owned subsidiary
of HMCo; provided that any such entity shall automatically succeed to the
rights, powers and duties of HMCo hereunder and that no such assignment by HMCo
shall relieve the HMCo from any obligation or liability under this Agreement,
and (ii) the Company may assign this Agreement only with the consent of HMCo
(which consent shall not be unreasonably withheld); provided, however, that the
Company may assign this Agreement without the consent of HMCo in connection with
the liquidation and dissolution of the Company at any time (x) after termination
of the Option, if the Option is not exercised, or (y) after the Option Closing
date, if the Option is exercised.

11. MISCELLANEOUS.

(a) This Agreement shall be construed in accordance with and governed for all
purposes by the laws of the Commonwealth of Massachusetts; (b) this Agreement
constitutes the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral; (c) this Agreement may not be modified
except by a writing signed by each of the parties; (d) the parties hereto agree
that only the Massachusetts courts, either federal or state, shall have
jurisdiction over this Agreement and any controversies arising out of this
Agreement; (e) in case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement but this Agreement shall be construed as
if such invalid, illegal or other unenforceable provision had never been
contained herein; (f) this Agreement shall be binding upon the and shall inure
to the benefit of the parties hereto and their successors and permitted assigns;
and (g) this Agreement may be executed in one or more counterparts, each of
which shall constitute an original and all of which shall constitute one and the
same agreement.

[Remainder of this page intentionally left blank]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument by their duly authorized officers as of the date first written
above.

 

COMPANY: ACHIEVEMENT TECHNOLOGIES, INC. By:  

/s/ Michael Perik

 

Name:   Title:   HMCo: HOUGHTON MIFFLIN COMPANY By  

/s/ Stephen Richards

 

Name:   Stephen Richards Title:  

Executive Vice President, Chief Operating Officer

and Chief Financial Officer

STOCKHOLDERS:

/s/ Michael Perik

 

Michael Perik, Individually

Signature page to Option Agreement



--------------------------------------------------------------------------------

TIBBAR, LLC By  

/s/ Todd M. Abbrecht

Name:   Title:   TIBBAR FF, LLC By  

/s/ Todd M. Abbrecht

Name:   Title:  

Signature page to Option Agreement



--------------------------------------------------------------------------------

MONITOR CLIPPER EQUITY PARTNERS, L.P. By:  

Monitor Clipper Partners, L.P.,

its general partner

By  

/s/ April Evans

Name:   April Evans Title:   CFO MONITOR CLIPPER EQUITY PARTNERS (FOREIGN), L.P.
By:   Monitor Clipper Partners, L.P.,   its general partner By  

/s/ April Evans

Name:   April Evans Title:   CFO

Signature page to Option Agreement



--------------------------------------------------------------------------------

SCHEDULE A

RETAINED CUSTOMERS

 

Site Code

  

Site Name

  

STATE

  

District

PA000407

  

Whaley School

  

AK

  

Anchorage School District

PA000569

  

Creekside Park Elementary

  

AK

  

Anchorage School District

PA000597

  

Benny Benson

  

AK

  

Anchorage School District

PA000600

  

Fairview Elementary

  

AK

  

Anchorage School District

PA000601

  

Gruening Middle School

  

AK

  

Anchorage School District

PA000604

  

Mountain View Elementary

  

AK

  

Anchorage School District

PA000605

  

Muldoon Elementary

  

AK

  

Anchorage School District

PA000606

  

Ptarmigan Elementary

  

AK

  

Anchorage School District

PA000607

  

Romig Middle School

  

AK

  

Anchorage School District

PA000608

  

Ursa Minor Elementary

  

AK

  

Anchorage School District

PA000609

  

Willow Crest Elementary

  

AK

  

Anchorage School District

PA000959

  

Eagle River Elementary

  

AK

  

Anchorage School District

PA000960

  

Clark Middle School

  

AK

  

Anchorage School District

PA000994

  

Wendler Middle School

  

AK

  

Anchorage School District

PA000002

  

Crawford Elementary School

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000005

  

Nordale Elementary School

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000007

  

Ryan Middle School

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000008

  

Tanana Middle School

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000340

  

Anne Wien Elementary School

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000342

  

Badger Road Elementary School

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000343

  

Barnette Elementary School

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000345

  

Denali Elementary School

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000353

  

North Pole High School

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000355

  

Pearl Creek Elementary School

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000356

  

Randy Smith Middle School

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000357

  

Ticasuk Brown Elementary School

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000359

  

University Park Elementary Sch

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000828

  

Hunter Elementary

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000965

  

Fairbanks Institute

  

AK

  

Fairbanks-N Star Boro Sch Dist

PA000566

  

Interior Distance Education of AK (IDEA)

  

AK

  

Galena City School District

PA000748

  

Galena City School

  

AK

  

Galena City School District

PA000749

  

PERS

  

AK

  

Galena City School District

PA000928

  

International IDEA

  

AK

  

Galena City School District

PA000451

  

Kalifornsky Beach Elem

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000452

  

Soldotna Middle School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000453

  

Soldotna High School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000454

  

Redoubt Elem

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000570

  

Aurora Borealis Charter School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000610

  

Chapman School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000611

  

Connections

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000614

  

Homer Flex School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000615

  

Homer High School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000616

  

Homer Middle School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000619

  

Kenai Alternative High School

  

AK

  

Kenai Peninsula Borough Sch Dist



--------------------------------------------------------------------------------

PA000620

   Kenai Central High School    AK    Kenai Peninsula Borough Sch Dist

PA000621

  

Kenai Middle School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000622

  

McNeil Canyon Elementary

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000624

  

Mt. View Elementary

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000627

  

Nikiski Middle/Sr. High School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000628

  

Nikolaevsk School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000629

  

Ninilchik School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000630

  

Nikiski North Star Elementary

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000635

  

Seward Elementary

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000636

  

Seward High School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000637

  

Seward Middle School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000638

  

Soldotna Montessori Charter Sch

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000640

  

Sterling Elementary

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000642

  

Tebughna School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000643

  

Tustumena Elementary

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000645

  

West Homer Elementary

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000646

  

Skyview High School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000647

  

Soldotna Elementary School

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000741

  

Kenai Peninsula Youth Facility

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000934

  

Across the Bay

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000935

  

Head of the Bay

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000936

  

Kenai Small Schools

  

AK

  

Kenai Peninsula Borough Sch Dist

PA000001

  

Old Harbor School

  

AK

  

Kodiak Island Boro School Dist

PA000003

  

East Elementary School

  

AK

  

Kodiak Island Boro School Dist

PA000006

  

North Star Elementary School

  

AK

  

Kodiak Island Boro School Dist

PA000288

  

Akhiok School

  

AK

  

Kodiak Island Boro School Dist

PA000289

  

Chiniak School

  

AK

  

Kodiak Island Boro School Dist

PA000292

  

Ouzinkie School

  

AK

  

Kodiak Island Boro School Dist

PA000293

  

Kodiak Regional Learning Center

  

AK

  

Kodiak Island Boro School Dist

PA000294

  

Port Lions School

  

AK

  

Kodiak Island Boro School Dist

PA000295

  

Larsen Bay School

  

AK

  

Kodiak Island Boro School Dist

PA000296

  

Kodiak Middle School

  

AK

  

Kodiak Island Boro School Dist

PA000297

  

Main Elementary School

  

AK

  

Kodiak Island Boro School Dist

PA000298

  

Peterson Elementary School

  

AK

  

Kodiak Island Boro School Dist

PA000409

  

Akula Elitnaurvik School

  

AK

  

Lower Kuskokwim School Dist

PA000410

  

Ayaprun School

  

AK

  

Lower Kuskokwim School Dist

PA000411

  

Bethel Alternative Boarding School

  

AK

  

Lower Kuskokwim School Dist

PA000412

  

Bethel Regional High School

  

AK

  

Lower Kuskokwim School Dist

PA000413

  

Kilbuck Elementary School

  

AK

  

Lower Kuskokwim School Dist

PA000414

  

Eek School

  

AK

  

Lower Kuskokwim School Dist

PA000416

  

Qugcuun Memorial School

  

AK

  

Lower Kuskokwim School Dist

PA000417

  

Nuniwaarmiut School

  

AK

  

Lower Kuskokwim School Dist

PA000457

  

Rocky Mountain School

  

AK

  

Lower Kuskokwim School Dist

PA000509

  

Akuik Memorial School

  

AK

  

Lower Kuskokwim School Dist

PA000568

  

Anna Tobeluk School

  

AK

  

Lower Kuskokwim School Dist

PA000651

  

Ayaprun Elitnaurvik Yupik Immersion

  

AK

  

Lower Kuskokwim School Dist

PA000653

  

Chaptnguak School

  

AK

  

Lower Kuskokwim School Dist

PA000654

  

Chief Paul Memorial School

  

AK

  

Lower Kuskokwim School Dist

PA000655

  

Dick R Kiunya Memorial School

  

AK

  

Lower Kuskokwim School Dist

PA000656

  

Joann A. Alexie Memorial School

  

AK

  

Lower Kuskokwim School Dist



--------------------------------------------------------------------------------

PA000657

   Ket’achik/Aapalluk Memorial Sch    AK    Lower Kuskokwim School Dist

PA000658

  

Kuinerrarmiut Elitnaurviat

   AK   

Lower Kuskokwim School Dist

PA000659

  

Kwigillingok School

   AK   

Lower Kuskokwim School Dist

PA000660

  

Lewis Angapak School

   AK   

Lower Kuskokwim School Dist

PA000661

  

Nelson Island Area Schools

   AK   

Lower Kuskokwim School Dist

PA000662

  

Nightmute School

   AK   

Lower Kuskokwim School Dist

PA000663

  

Paul T. Albert School

   AK   

Lower Kuskokwim School Dist

PA000664

  

William Miller Memorial School

   AK   

Lower Kuskokwim School Dist

PA000665

  

Z. John Williams School

   AK   

Lower Kuskokwim School Dist

PA000408

  

Houston Middle School

   AK   

Mat-Su Borough School Dist

PA000505

  

Houston High School

   AK   

Mat-Su Borough School Dist

PA000506

  

Meadow Lakes Elementary

   AK   

Mat-Su Borough School Dist

PA000507

  

Willow Elementary

   AK   

Mat-Su Borough School Dist

PA000510

  

Big Lake Elementary School

   AK   

Mat-Su Borough School Dist

PA000567

  

Cottonwood Creek Elementary

   AK   

Mat-Su Borough School Dist

PA000666

  

Burchell High School

   AK   

Mat-Su Borough School Dist

PA000667

  

Colony Middle School

   AK   

Mat-Su Borough School Dist

PA000668

  

Goose Bay Elementary School

   AK   

Mat-Su Borough School Dist

PA000669

  

Mid-Valley High School

   AK   

Mat-Su Borough School Dist

PA000670

  

Susitna Valley Jr/Sr High School

   AK   

Mat-Su Borough School Dist

PA000671

  

Talkeetna Elementary School

   AK   

Mat-Su Borough School Dist

PA000673

  

Teeland Middle School

   AK   

Mat-Su Borough School Dist

PA000674

  

Trapper Creek Elementary

   AK   

Mat-Su Borough School Dist

PA000784

  

ASPEN

   AK   

Mat-Su Borough School Dist

PA000794

  

Valley Pathways

   AK   

Mat-Su Borough School Dist

PA001001

  

Palmer Junior Middle School

   AK   

Mat-Su Borough School Dist

PA001012

  

Correspondence Study School

   AK   

Mat-Su Borough School Dist

PA001013

  

Nome Beltz Jr/Sr High School

   AK   

Nome Public Schools

PA001014

  

Nome Elementary School

   AK   

Nome Public Schools

PA000943

  

AHST Elementary

   IA   

AHST CSD

PA000518

  

Albia High School

   IA   

Albia Community SD

PA000519

  

Albia Junior High School

   IA   

Albia Community SD

PA000521

  

Lincoln Center

   IA   

Albia Community SD

PA000803

  

Alburnett Elementary

   IA   

Alburnett School District

PA000804

  

Alburnett Jr/Sr High School

   IA   

Alburnett School District

PA000787

  

Alta Middle School

   IA   

Alta Community SD

PA000788

  

Alta Elementary School

   IA   

Alta Community SD

PA000789

  

Alta High School

   IA   

Alta Community SD

PA000986

  

Parkview MS

   IA   

Ankeny SD

PA000882

  

Atlantic Middle School

   IA   

Atlantic CSD

PA000883

  

Schuler Elementary School

   IA   

Atlantic CSD

PA000921

  

Audubon Elementary

   IA   

Audubon CSD

PA000922

  

Audubon High School

   IA   

Audubon CSD

PA000923

  

Audubon Middle School

   IA   

Audubon CSD

PA000701

  

Central Elementary

   IA   

Belle Plaine Community SD

PA000927

  

Bennett Elementary School

   IA   

Bennett CSD

PA000685

  

Keystone Elementary School

   IA   

Benton Community School District

PA000686

  

Benton Community Middle School

   IA   

Benton Community School District

PA000687

  

Benton Community Senior High School

   IA   

Benton Community School District

PA000820

  

Atkins Elementary School

   IA   

Benton Community School District



--------------------------------------------------------------------------------

PA000821

   Norway Elementary School    IA    Benton Community School District

PA000976

  

Brooklyn Elementary School

   IA   

BGM CSD

PA000977

  

BGM- Jr-Sr High

   IA   

BGM CSD

PA000919

  

CAM Elementary

   IA   

C and M CSD

PA000920

  

CAM Middle School

   IA   

C and M CSD

PA000763

  

CAL Elementary School

   IA   

CAL Community SD

PA000764

  

CAL Dows High School

   IA   

CAL Community SD

PA000874

  

Calamus-Wheatland Secondard Att Ctr

   IA   

Calamus-Wheatland

PA000875

  

Calamus-Wheatland Elementary

   IA   

Calamus-Wheatland

PA000942

  

Camanche Middle School

   IA   

Camanche CSD

PA000931

  

Carlisle High School

   IA   

Carlisle

PA000590

  

Carlisle Elementary School

   IA   

Carlisle Community School District

PA000591

  

Carlisle Junior High School

   IA   

Carlisle Community School District

PA000950

  

Hartford Middle School

   IA   

Carlisle CSD

PA000511

  

Adams Elementary School

   IA   

Carroll Community School District

PA000520

  

Carroll Middle School

   IA   

Carroll Community School District

PA000592

  

Fairview Elementary

   IA   

Carroll Community School District

PA000805

  

Central City School

   IA   

Central City School District

PA000819

  

Central City High School

   IA   

Central City School District

PA000953

  

Central Decatur MS/HS

   IA   

Central Decatur CSD

PA000954

  

North Elementary School

   IA   

Central Decatur CSD

PA000955

  

South Elementary School

   IA   

Central Decatur CSD

PA000829

  

Charles City Middle School

   IA   

Charles City Comm Sch Dist

PA000996

  

Cherokee Middle School

   IA   

Cherokee SD

PA000997

  

Washington High School

   IA   

Cherokee SD

PA000801

  

Garfield Elementary

   IA   

Clarinda School District

PA000802

  

Clarinda Middle School

   IA   

Clarinda School District

PA000884

  

Clarinda High School

   IA   

Clarinda School District

PA000675

  

Clarke Sr High School

   IA   

Clarke Community School District

PA000676

  

Clarke Elementary

   IA   

Clarke Community School District

PA000904

  

Clarke Jr High School

   IA   

Clarke Community School District

PA000961

  

Amana Elementary School

   IA   

Clear Creek-Amana CSD

PA000962

  

Clear Creek Elementary School (Oxford)

   IA   

Clear Creek-Amana CSD

PA000970

  

Clear Creek-Amana High School

   IA   

Clear Creek-Amana CSD

PA000971

  

Clear Creek-Amana Middle School

   IA   

Clear Creek-Amana CSD

PA000998

  

Clear Creek Elementary School (Clear Lake)

   IA   

Clear Lake CSD

PA000999

  

Clear Lake High School

   IA   

Clear Lake CSD

PA001000

  

Clear Lake Middle School

   IA   

Clear Lake CSD

PA000947

  

Colifax-Mingo Elementary

   IA   

Colfax-Mingo Schools

PA000948

  

Colifax-Mingo Middle School

   IA   

Colfax-Mingo Schools

PA000949

  

Colifax-Mingo High School

   IA   

Colfax-Mingo Schools

PA000867

  

Roundy Elementary School

   IA   

Columbus CSD

PA000868

  

Columbus Community High School

   IA   

Columbus CSD

PA000869

  

Columbus Community Middle School

   IA   

Columbus CSD

PA000697

  

Corning Junior High School

   IA   

Corning Community School District

PA000698

  

Corning High School

   IA   

Corning Community School District

PA000532

  

Creston Elementary School

   IA   

Creston Community School District

PA000533

  

Creston Community High School

   IA   

Creston Community School District

PA000534

  

Creston Middle School

   IA   

Creston Community School District

PA000535

  

High Lakes County Academy High School

   IA   

Creston Community School District



--------------------------------------------------------------------------------

PA000478

   Grimes Elem    IA    Dallas Center-Grimes Comm Sch

PA000479

  

Dallas Center-Grimes MS

   IA   

Dallas Center-Grimes Comm Sch

PA000480

  

Dallas Center-Grimes HS

   IA   

Dallas Center-Grimes Comm Sch

PA000481

  

Dallas Center Elem

   IA   

Dallas Center-Grimes Comm Sch

PA000910

  

Frank L Smart Intermediate

   IA   

Davenport CSD

PA000911

  

Walcott Intermediate

   IA   

Davenport CSD

PA000917

  

Monroe Elementary School

   IA   

Davenport CSD

PA000918

  

JB Young Intermediate

   IA   

Davenport CSD

PA000895

  

Delwood Elementary School

   IA   

Delwood CSD

PA000717

  

Brody Middle School

   IA   

Des Moines Public SD

PA000718

  

Callanan Middle School

   IA   

Des Moines Public SD

PA000719

  

Harding Middle School

   IA   

Des Moines Public SD

PA000720

  

East High School

   IA   

Des Moines Public SD

PA000721

  

Goodrell Middle School

   IA   

Des Moines Public SD

PA000722

  

Hiatt Middle School

   IA   

Des Moines Public SD

PA000723

  

Hoover High School

   IA   

Des Moines Public SD

PA000724

  

Hoyt Middle School

   IA   

Des Moines Public SD

PA000725

  

Lincoln High School

   IA   

Des Moines Public SD

PA000726

  

McCombs Middle School

   IA   

Des Moines Public SD

PA000727

  

Meredith Middle School

   IA   

Des Moines Public SD

PA000728

  

North High School

   IA   

Des Moines Public SD

PA000729

  

Roosevelt High School

   IA   

Des Moines Public SD

PA000730

  

Weeks Middle School

   IA   

Des Moines Public SD

PA000731

  

Merrill Middle School

   IA   

Des Moines Public SD

PA000732

  

Orchard Place

   IA   

Des Moines Public SD

PA000757

  

Scavo Alternative High School

   IA   

Des Moines Public SD

PA000758

  

Des Moines Schools Home Instruction

   IA   

Des Moines Public SD

PA000762

  

Moultron Elementary School

   IA   

Des Moines Public SD

PA000779

  

Des Moinses Interagency Programs

   IA   

Des Moines Public SD

PA000932

  

Wilkie House

   IA   

Des Moines Public SD

PA000937

  

PACE

   IA   

Des Moines Public SD

PA000885

  

Diagnol Elementary

   IA   

Diagnol CSD

PA000886

  

Diagnol Jr-Sr High School

   IA   

Diagnol CSD

PA000765

  

Dows Elementary School

   IA   

Dows SD

PA000944

  

Durant Middle School

   IA   

Durant CSD

PA000900

  

East Central High School

   IA   

East Central CSD

PA000901

  

Miles Elementary Center

   IA   

East Central CSD

PA000902

  

Sabula Elementary School

   IA   

East Central CSD

PA000903

  

Sabula Middle School

   IA   

East Central CSD

PA000946

  

East Union Jr/Sr High School

   IA   

East Union CSD

PA000978

  

English Valleys Elem School

   IA   

English Valleys CSD

PA000979

  

English Valleys Jr-Sr High

   IA   

English Valleys CSD

PA000982

  

Garner Hayfield Middle School

   IA   

Garner-Hayfield CSD

PA000842

  

George-Little Rock Elementary

   IA   

George-Little Rock SD

PA000843

  

George-Little Rock MS

   IA   

George-Little Rock SD

PA000967

  

Guthrie Center Elementary

   IA   

Guthrie Center CSD

PA000968

  

Guthrie Center High School

   IA   

Guthrie Center CSD

PA000969

  

Guthrie Center Jr HS

   IA   

Guthrie Center CSD

PA000844

  

Harris-Lake Park Elementary

   IA   

Harris-Lake Park SD

PA000845

  

Harris-Lake Park MS/HS

   IA   

Harris-Lake Park SD



--------------------------------------------------------------------------------

PA000980

   HLV Elementary School    IA    HLV CSD

PA000981

  

HLV Jr-Sr High

   IA   

HLV CSD

PA000983

  

Hudson Elementary School

   IA   

Hudson CSD

PA000984

  

Hudson High School

   IA   

Hudson CSD

PA000985

  

Hudson Middle School

   IA   

Hudson CSD

PA000699

  

Interstate 35 High School

   IA   

I-35 Community SD

PA000700

  

Interstate 35 Elementary School

   IA   

I-35 Community SD

PA000702

  

Interstate 35 Middle School

   IA   

I-35 Community SD

PA000963

  

Iowa Valley Elementary School

   IA   

Iowa Valley CSD

PA000964

  

Iowa Valley Jr-Sr High School

   IA   

Iowa Valley CSD

PA000912

  

Jesup Elementary

   IA   

Jesup CSP

PA000913

  

Jesup Middle School

   IA   

Jesup CSP

PA000914

  

Jesup High School

   IA   

Jesup CSP

PA000887

  

Lenox High School

   IA   

Lenox CSD

PA000740

  

Libson Elementary School

   IA   

Lisbon Community School District

PA000924

  

Lisbon Middle School

   IA   

Lisbon Community School District

PA000851

  

Louisa Muscatine Secondary

   IA   

Louisa Muscatine SD

PA000852

  

Louisa Muscatine Elementary School

   IA   

Louisa Muscatine SD

PA000888

  

Manning Elementary

   IA   

Manning CSD

PA000889

  

Manning Junior High School

   IA   

Manning CSD

PA000933

  

Maquoket MS

   IA   

Maquoketa CSD

PA000908

  

Marcus-Meriden Cleghorn Middle School

   IA   

Marcus-Meriden-Cleghorn CSD

PA000865

  

Martensdale Elementary

   IA   

Martensdale-St Mary’s

PA000866

  

Martensdale-St Mary’s Jr-Sr HS

   IA   

Martensdale-St Mary’s

PA000856

  

Orange City Elementary

   IA   

MOC-Floyd Valley

PA000857

  

Alton Middle School

   IA   

MOC-Floyd Valley

PA000858

  

Hospers Elementary

   IA   

MOC-Floyd Valley

PA000859

  

Moc-Floyd Valley High School

   IA   

MOC-Floyd Valley

PA000648

  

Moravia Elementary School

   IA   

Moravia Community School District

PA000649

  

Moravia Secondary School

   IA   

Moravia Community School District

PA000733

  

Morning Sun Elementary School

   IA   

Morning Sun School District

PA000688

  

Mount Ayr Elementary School

   IA   

Mount Ayr Community School District

PA000689

  

Mount Ayr High School

   IA   

Mount Ayr Community School District

PA000522

  

Mount Vernon Middle School

   IA   

Mount Vernon SD

PA000759

  

Murray Elementary

   IA   

Murray Community SD

PA000760

  

Murray Jr/Sr High School

   IA   

Murray Community SD

PA000872

  

New London MS/HS

   IA   

New London CSD

PA000873

  

Clarke Elementary School

   IA   

New London CSD

PA000846

  

Newell-Fonda Middle School

   IA   

Newell-Fonda SD

PA000847

  

Newell-Fonda Lower Elementary

   IA   

Newell-Fonda SD

PA000848

  

Newell-Fonda Upper Elementary

   IA   

Newell-Fonda SD

PA000849

  

Newell-Fonda High School

   IA   

Newell-Fonda SD

PA000696

  

West Elementary School

   IA   

Nodaway Valley Community School District

PA000905

  

North Iowa Elementary Buffalo Center

   IA   

North Iowa CSD

PA000906

  

North Iowa High School

   IA   

North Iowa CSD

PA000907

  

North Iowa Middle School

   IA   

North Iowa CSD

PA000678

  

North Polk Central Elementary

   IA   

North Polk Community School Dist

PA000679

  

North Polk Jr/Sr High School

   IA   

North Polk Community School Dist

PA000680

  

North Polk West Elementary

   IA   

North Polk Community School Dist

PA000823

  

Alan Shepard Elementary

   IA   

North Scott SD



--------------------------------------------------------------------------------

PA000824

   Edward White Elementary    IA    North Scott SD

PA000825

  

John Glenn Elementary

  

IA

  

North Scott SD

PA000826

  

Neil Armstrong Elementary

  

IA

  

North Scott SD

PA000827

  

North Scott Junior High School

  

IA

  

North Scott SD

PA000837

  

Virgil Grissom Elementary School

  

IA

  

North Scott SD

PA000915

  

Northeast Elementary School

  

IA

  

Northeast CSD

PA000916

  

Northeast Secondar School

  

IA

  

Northeast CSD

PA000390

  

Oviatt Elementary School

  

IA

  

Norwalk Comm School District

PA000391

  

Norwalk Middle School

  

IA

  

Norwalk Comm School District

PA000392

  

Lakewood Elementary School

  

IA

  

Norwalk Comm School District

PA000870

  

Wings Park Elementary School

  

IA

  

Oelwein CSD

PA000871

  

Oelwein Middle School

  

IA

  

Oelwein CSD

PA000890

  

Orient-Macksburg Elementary

  

IA

  

Orient-Macksburg CSD

PA000891

  

Orient-Macksburg MS/HS

  

IA

  

Orient-Macksburg CSD

PA000958

  

Prescott Community School

  

IA

  

Prescott CSD

PA000876

  

Preston Elementary School

  

IA

  

Preston CSD

PA000877

  

Preston High School

  

IA

  

Preston CSD

PA000972

  

Rock Valley Elementary

  

IA

  

Rock Valley CSD

PA000892

  

Sergeant Bluffs-Luton Middle School

  

IA

  

Sergeant Bluffs-Luton CSD

PA000879

  

Sheldon Middle School

  

IA

  

Sheldon CSD

PA000880

  

East Elementary School

  

IA

  

Sheldon CSD

PA000973

  

Sioux Center Middle School

  

IA

  

Sioux Center CSD

PA000974

  

Sioux Center High School

  

IA

  

Sioux Center CSD

PA000975

  

Kinsey Elementary School

  

IA

  

Sioux Center CSD

PA000838

  

South Page Schools

  

IA

  

South Page SD

PA000992

  

Southwest Webster High School

  

IA

  

Southeast Webster SD

PA000993

  

Southeast Webster Middle School

  

IA

  

Southeast Webster SD

PA000739

  

Storm Lake High School

  

IA

  

Storm Lake Community School District

PA000990

  

Titonka Elementary School

  

IA

  

Titonka SD

PA000991

  

Titonka Middle School

  

IA

  

Titonka SD

PA000893

  

United Community

  

IA

  

United CSD

PA000681

  

Van Meter Junior/Senior High School

  

IA

  

Van Meter Community School District

PA000682

  

Van Meter Elementary School

  

IA

  

Van Meter Community School District

PA001015

  

Ventura Elementary School

  

IA

  

Ventura CSD

PA001016

  

Ventura Jr-Sr High School

  

IA

  

Ventura CSD

PA000738

  

Enarson Elementary School

  

IA

  

Villisca Community School District

PA000956

  

Wapello Elementary School

  

IA

  

Wapello CSD

PA000957

  

Wapello Secondary School

  

IA

  

Wapello CSD

PA000863

  

Readlyn Elem School

  

IA

  

Wapsie Valley CSD

PA000864

  

Fairbank Eleme School

  

IA

  

Wapsie Valley CSD

PA000894

  

West Bend-Mallard Elementary

  

IA

  

West Bend-Mallard CSD

PA000938

  

West Burlington Elem School

  

IA

  

West Burlington CSD

PA000939

  

West Burlington Jr/Sr HS

  

IA

  

West Burlington CSD

PA000703

  

West Central Valley Middle School

  

IA

  

West Central Valley of Stuart Community SD

PA000839

  

Dexter Elementary

  

IA

  

West Central Valley SD

PA000840

  

Menlo Elementary

  

IA

  

West Central Valley SD

PA001017

  

West Liberty High School

  

IA

  

West Liberty CSD

PA001018

  

West Liberty Middle School

  

IA

  

West Liberty CSD

PA000878

  

West Monona Middle School

  

IA

  

West Monona CSD

PA000988

  

Whiting Elementary School

  

IA

  

Whiting SD



--------------------------------------------------------------------------------

PA000989

   Whiting Senior High School    IA    Whiting SD

PA000940

  

Woodward Granger MS

  

IA

  

Woodward Granger CSD

PA000941

  

Woodward Granger ES

  

IA

  

Woodward Granger CSD

PA000951

  

Wilton Elementary School

  

IA

  

Wilton CSD

PA000798

  

Clay Elementary School

  

WV

  

Clay County School District

PA000799

  

Clay County High School

  

WV

  

Clay County School District

PA000800

  

Clay County Middle School

  

WV

  

Clay County School District

PA000062

  

Dunbar Middle School

  

WV

  

Kanawha County School District

PA000065

  

George Weimer Elementary Sch

  

WV

  

Kanawha County School District

PA000067

  

Hayes Junior High School

  

WV

  

Kanawha County School District

PA000070

  

Kanawha City Elementary School

  

WV

  

Kanawha County School District

PA000071

  

McKinley Junior High School

  

WV

  

Kanawha County School District

PA000072

  

Piedmont Elementary School

  

WV

  

Kanawha County School District

PA000074

  

Sissonville Middle School

  

WV

  

Kanawha County School District

PA000076

  

Stonewall Jackson Jr High Sch

  

WV

  

Kanawha County School District

PA000264

  

South Charleston Middle School

  

WV

  

Kanawha County School District

PA000265

  

Riverside High School

  

WV

  

Kanawha County School District

PA000266

  

Mary Ingles Elementary School

  

WV

  

Kanawha County School District

PA000267

  

Malden Elementary School

  

WV

  

Kanawha County School District

PA000268

  

Holz Elementary School

  

WV

  

Kanawha County School District

PA000269

  

Elkview Middle School

  

WV

  

Kanawha County School District

PA000270

  

East Bank Middle School

  

WV

  

Kanawha County School District

PA000272

  

Cedar Grove Community School

  

WV

  

Kanawha County School District

PA000273

  

Bridgeview Elementary School

  

WV

  

Kanawha County School District

PA000274

  

Andrew Jackson Middle School

  

WV

  

Kanawha County School District

PA000545

  

Alban Elementary School

  

WV

  

Kanawha County School District

PA000548

  

Anne Bailey Elementary School

  

WV

  

Kanawha County School District

PA000551

  

Bridge Elementary School

  

WV

  

Kanawha County School District

PA000553

  

Chamberlain Elementary School

  

WV

  

Kanawha County School District

PA000554

  

Chesapeake Elementary School

  

WV

  

Kanawha County School District

PA000555

  

Flinn Elementary School

  

WV

  

Kanawha County School District

PA000562

  

Pratt Elementary School

  

WV

  

Kanawha County School District

PA000565

  

Weberwood Elementary School

  

WV

  

Kanawha County School District

PA000736

  

Dunbar Intermediate School

  

WV

  

Kanawha County School District

PA000743

  

Sissonville Elementary School

  

WV

  

Kanawha County School District

PA000746

  

Kenna Elementary School

  

WV

  

Kanawha County School District

PA000063

  

Dupont Middle School

  

WV

  

Kanawha County School District

PA000064

  

Elk Elementary School

  

WV

  

Kanawha County School District

PA000066

  

Glenwood Elementary School

  

WV

  

Kanawha County School District

PA000068

  

Horace Mann Junior High School

  

WV

  

Kanawha County School District

PA000069

  

John Adams Junior High School

  

WV

  

Kanawha County School District

PA000073

  

Sissonville High School

  

WV

  

Kanawha County School District

PA000075

  

Saint Albans High School

  

WV

  

Kanawha County School District

PA000263

  

Herbert Hoover High School

  

WV

  

Kanawha County School District

PA000271

  

Cross Lanes Elementary

  

WV

  

Kanawha County School District

PA000321

  

South Charleston High School

  

WV

  

Kanawha County School District

PA000322

  

Capital High School

  

WV

  

Kanawha County School District

PA000539

  

Chandler Elementary School

  

WV

  

Kanawha County School District

PA000546

  

Alum Elementary School

  

WV

  

Kanawha County School District

PA000547

  

Andrews Heights Elementary School

  

WV

  

Kanawha County School District



--------------------------------------------------------------------------------

PA000549

   Belle Elementary School    WV    Kanawha County School District

PA000550

  

Bonham Elementary School

  

WV

  

Kanawha County School District

PA000556

  

Marmet Elementary School

  

WV

  

Kanawha County School District

PA000557

  

Montrose Elementary School

  

WV

  

Kanawha County School District

PA000558

  

Nitro High School

  

WV

  

Kanawha County School District

PA000559

  

Overbrook Elem Sch

  

WV

  

Kanawha County School District

PA000560

  

Pinch Elem Sch

  

WV

  

Kanawha County School District

PA000563

  

Robins Elementary School

  

WV

  

Kanawha County School District

PA000564

  

Ruthlawn Elementary School

  

WV

  

Kanawha County School District

PA000690

  

George Washington High School

  

WV

  

Kanawha County School District

PA000737

  

Ruffner Elementary School

  

WV

  

Kanawha County School District

PA000744

  

Watts Elementary School

  

WV

  

Kanawha County School District

PA000745

  

Lakewood Elementary School

  

WV

  

Kanawha County School District

PA000747

  

Grandview Elementary School

  

WV

  

Kanawha County School District

PA000753

  

Clendenin Elementary School

  

WV

  

Kanawha County School District

PA000754

  

Midland Trail Elementary School

  

WV

  

Kanawha County School District

PA000755

  

Sharon Dawes Elementary

  

WV

  

Kanawha County School District

PA000756

  

Shoals Elementary School

  

WV

  

Kanawha County School District

PA000816

  

Central Elementary School

  

WV

  

Kanawha County School District

PA000817

  

Point Harmony Elementary School

  

WV

  

Kanawha County School District

PA000818

  

Richmond Elementary School

  

WV

  

Kanawha County School District

PA000822

  

Nitro Elementary School

  

WV

  

Kanawha County School District

PA000795

  

Geary Elementary/Middle School

  

WV

  

Roane County

PA000796

  

Spencer Middle School

  

WV

  

Roane County

PA000797

  

Walton Elementary/Middle School

  

WV

  

Roane County



--------------------------------------------------------------------------------

SCHEDULE B

LEGACY HOOMROOM.COM CUSTOMERS

FTL Sites converted to Paying Customers

HOMEROOM.COM CONVERTED CUSTOMERS

 

Site

   Invoice #    Inv Date   

Amortize

Start

  

Amortize

End

   State

Central Dauphin SR HS

   INV16966    2/13/2006    2/15/2006    6/30/2007    PA

North Lebanon High School

   INV17199    3/31/2006    7/1/2006    6/30/2007    PA

Barberton High School

   INV17200    3/31/2006    7/1/2006    6/30/2007    OH

Highland Middle School

   INV17200    3/31/2006    7/1/2006    6/30/2007    OH

UL Light Middle School

   INV17200    3/31/2006    7/1/2006    6/30/2007    OH



--------------------------------------------------------------------------------

SCHEDULE C

POTENTIAL LEGACY HOMEROOM.COM CUSTOMERS

All of the below are located in Illinois

 

School

   Homeroom.com    City

Abingdon High School

   Probably    Abingdon

Abingdon Middle School

   Maybe    Abingdon

Breese Elementary School

   No   

Wirth-Parks Middle School

   Probably    Cahokia

Calhoun Elementary-Jr. High School

   Maybe    Hardin

Carlyle Elementary School

   Maybe    Carlyle

Carlyle Junior High School

   Probably    Carlyle

DePue High School

   Probably    DePue

Dixon High School

   Maybe    Dixon

Reagan Middle School

   Probably    Dixon

Genoa Elementary School

   Maybe    Genoa

Germantown Elementary School

   No   

Hiawatha Jr. & Sr. High School

   No   

Big Rock Elementary School

   Doubtful    Big Rock

Hinckley Big Rock High School

   Doubtful    Hinckley

Hinckley Elementary School

   Doubtful    Hinckley

Indian Creek Middle School

   No   

Shabonna Elementary School

   No   

Waterman Elementary School

   No   

Lincoln Junior High School

   No   

Northwest Elem School

   Yes    LaSalle

Leepertown Elementary School

   No   

Marion High School Extension Center

   No   

Marion Jr High School

   Maybe    Marion

Fulton Junior High School

   Maybe    O’ Fallon

Schaefer Middle School

   Maybe    O’ Fallon

Opdyke Attendance Center

   No    Opdyke

Farmingdale Elementary School

   Doubtful    Pleasant Plains

Pleasant Plains Middle School

   Probably    Pleasant Plains

Lincoln Elementary School

   No   

Rochelle Middle School

   No   

Rochelle Twp High Sch Dist 212

   No   

Thurgood Marshall Learning Center

   No   

Bluffs Elementary School

   No   

Douglas Middle High School

   No   

Grant Middle School

   No   

Jefferson Middle School

   Yes    Springfield

Ridgely Elementary School

   Maybe   

Washington MS

   No   

Virginia Elementary School

   No   



--------------------------------------------------------------------------------

SCHEDULE 7(b)

Stockholder Pro Rata Share

 

Stockholder

   Pro Rata Share  

Tibbar, LLC

   64.67 %

Tibbar FF, LLC

   23.12 %

Monitor Clipper Equity Partners, LLC

   9.53 %

Monitor Clipper Equity Partners (Foreign), LLC

   1.80 %

Michael Perik

   0.88 %



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, made as of                          ,
20     (this “Agreement”), between [new name of Achievement Technologies, Inc.],
a Delaware corporation with its principal place of business at 313 Washington
Street, Suite 225, Newton, MA 02458 (“ATI” and “Assignor”) and Houghton Mifflin
Company, a Massachusetts corporation with its principal place of business at 222
Berkeley Street, Boston, MA 02116 (“Assignee”). Unless otherwise defined herein,
capitalized terms used in this Agreement shall have the meanings given to them
in the Option Agreement referred to below.

WITNESSETH:

WHEREAS, Assignor and Assignee are parties to an Option Agreement, dated as of
                         , 2006 by and between Assignor, Assignee, and Tibbar,
LLC, Tibbar FF, LLC, Monitor Clipper Equity Partners, L.P., Monitor Clipper
Equity Partners (Foreign), L.P., and Michael Perik (the “Option Agreement”);

WHEREAS, Assignee has exercised its Option to under the Option Agreement and has
delivered to the Assignee an Option Exercise Notice;

WHEREAS, pursuant to the Option Agreement, Assignee has agreed to assume certain
liabilities and obligations of Assignor as are expressly defined as being
Assumed Liabilities in Section 4(c) of the Option Agreement; and

WHEREAS, as required by the Option Agreement, Assignor and Assignee desire to
execute and deliver this Agreement evidencing the transfer of all of Assignor’s
rights, title and interests in, to and under the Contracts and the other Assets
to Assignee, and the assumption of the Assumed Liabilities by Assignee.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Assignor and Assignee hereby agree as follows:

Assignment. Effective from and after the date hereof (the “Option Closing
Date”), Assignor hereby assigns to Assignee and Assignee hereby accepts the
assignment of, all of Assignor’s rights, title and interests in, to and under
the Contracts.

Assumption of Liabilities. From and after the Option Closing Date, Assignee
hereby assumes, undertakes, and agrees to pay, perform, fulfill and discharge
when due the Assumed Liabilities to be assumed by the Assignee as set forth in
Section 4(c) of the Option Agreement, including all liabilities arising after
the Option Closing Date under the Contracts acquired pursuant to
Section 4(a)(ii) of the Option Agreement, but excluding any obligations or
liabilities for any breach or default outstanding at the time of the Option
Closing Date under any Contract or resulting from any event occurring before the
time of the Option Closing Date which, with the giving of notice or the passage
of time or both, results in a breach or default.



--------------------------------------------------------------------------------

Option Agreement. The terms of the Option Agreement, including without
limitation Assignor’s representations, warranties, covenants, agreements and
indemnities contained therein, are incorporated herein by this reference.
Assignor acknowledges and agrees that the representations, warranties,
covenants, agreements, and indemnities contained in and delivered pursuant to
the Option Agreement shall not be superseded by this Agreement but shall remain
in full force and effect to the full extent provided therein. In the event that
any provision of this Agreement is construed to conflict with a provision in the
Option Agreement, the provision in the Option Agreement shall be deemed to be
controlling.

Consents to Assignment. Nothing in this Agreement shall be construed as an
attempt or agreement to assign (i) any Contract that is non-assignable without
the consent of the other party or parties thereto unless such consent shall have
been given or (ii) any Contract as to which all the remedies for the enforcement
thereof enjoyed by Assignor would not pass to Assignee as an incident of the
assignments provided for by this Agreement. In order, however, that the full
value of every Contract of the character described in clauses (i) and (ii) of
the immediately preceding sentence and all claims and demands on such Contract
may be realized, Assignor shall use all commercially reasonable efforts to
obtain approval for assignment and, failing that, Assignor shall by itself or by
their agents, at the request and under the direction of Assignee, in the name of
the Assignor or otherwise as Assignee shall specify, take all action as shall,
in the opinion of Assignee, be necessary or proper (x) in order that the rights
and obligations of Assignor under such Contract shall be preserved and (y) for,
and to facilitate, the collection of the moneys due and payable, and to become
due and payable, to Assignee in and under every such Contract, and Assignor
shall hold the same for the benefit of and shall pay the same over promptly to
Assignee.

Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the respective parties hereto and their respective successors and
assigns.

Governing Law. This Agreement shall be governed by, and construed and enforced
in accordance with, the substantive laws of The Commonwealth of Massachusetts,
without giving effect to its principles of conflicts of laws.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Assignment and Assumption
Agreement as of the date first above written.

 

[new name of ACHIEVEMENT

TECHNOLOGIES, INC.]

By:

 

 

Name:

 

Title:

 

HOUGHTON MIFFLIN COMPANY

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT B

BILL OF SALE AND CONVEYANCE

BILL OF SALE AND CONVEYANCE made, executed and delivered on                     
    , 20    , by [new name of Achievement Technologies, Inc.], a Delaware
corporation having its principal place of business at 313 Washington Street,
Suite 225, Newton, MA 02458 (the “Assignor”), and Houghton Mifflin Company, a
Massachusetts corporation having its principal place of business at 222 Berkeley
Street, Boston, MA 02116 (the “Assignee”). Unless otherwise defined here,
capitalized terms used in this Agreement shall have the meanings assigned to
them in the Option Agreement referred to below.

WITNESSETH:

WHEREAS, Assignor and Assignee are parties to an Option Agreement, dated as of
                         , 2006 by and between Assignor, Assignee, and Tibbar,
LLC, Tibbar FF, LLC, Monitor Clipper Equity Partners, L.P., Monitor Clipper
Equity Partners (Foreign), L.P., and Michael Perik (the “Option Agreement”); and

WHEREAS, Assignee has exercised its Option to under the Option Agreement and has
delivered to the Assignee an Option Exercise Notice;

WHEREAS, Assignor and Assignee now desire to carry out the intent and purpose of
the Option Agreement by Assignor’s execution and delivery to Assignee of this
instrument evidencing the sale, conveyance, assignment, transfer and delivery to
Assignee of the Assets, subject to the Assumed Liabilities; provided, that no
liabilities other than the Assumed Liabilities shall be assumed pursuant to the
Option Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor does hereby sell, convey, assign, transfer and deliver
unto Assignee and its successors and assigns, forever, all of Assignor’s right,
title and interest in, to and under the Assets, subject to the Assumed
Liabilities and free and clear of all liens, claims, restrictions, easements,
rights of way, security agreements, rights of third parties, options or
encumbrances.

TO HAVE AND TO HOLD the Assets unto Assignee, its successors and assigns,
FOREVER.

Assignor hereby constitutes and appoints Assignee and its successor and assign
as its true and lawful attorney in fact in connection with the transactions
contemplated by this instrument, with full power of substitution, in the name
and stead of Assignor but on behalf of and for the benefit of Assignee and its
successors and assigns, to demand and receive any and all of the assets,
properties, rights and business hereby conveyed, assigned, and transferred or
intended so to be, and to give receipt and releases for and in respect of the
same and any part thereof, and from time to time to institute and prosecute, in
the name of Assignor or otherwise, for the benefit of Assignee or its successors
and assigns, proceedings at law, in equity, or otherwise, which Assignee or its
successors or assigns reasonably deem proper in order to collect or reduce to
possession or endorse any of the Assets and to do all acts and things in
relation to the assets which Assignee or its successors or assigns reasonably
deem desirable.



--------------------------------------------------------------------------------

In the event that any provision of this Bill of Sale and Conveyance be construed
to conflict with a provision in the Option Agreement, the provision in the
Option Agreement shall be deemed to be controlling.

The terms of the Option Agreement, including without limitation Assignor’s
representations, warranties, covenants, agreements and indemnities contained
therein, are incorporated herein by this reference. Assignor acknowledges and
agrees that the representations, warranties, covenants, agreements, and
indemnities contained in the Option Agreement shall not be superseded by this
Bill of Sale and Conveyance but shall remain in full force and effect to the
full extent provided therein.

This instrument shall be binding upon and shall inure to the benefit of the
respective successors and assigns of Assignee and Assignor.

This Bill of Sale and Conveyance shall be construed and enforced in accordance
with the laws (other than the conflict of law rules) of The Commonwealth of
Massachusetts.

This Bill of Sale and Conveyance may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, the undersigned has executed this Bill of Sale and
Conveyance under seal of Assignee on the date first above written.

 

[new name of ACHIEVEMENT

TECHNOLOGIES, INC. ]

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT C

CLOSING CERTIFICATE REPRESENTATIONS AND WARRANTIES

All capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Option Agreement, dated as of May     , 2006 (the
“Agreement”), by and between Achievement Technologies, Inc., a Delaware
corporation (the “Company”), and Houghton Mifflin Company, a Massachusetts
corporation (“HMCo”).

Except as otherwise disclosed in the Disclosure Schedules accompanying this
Closing Certificate:

(i) Corporate Organization and Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all corporate power and authority to own or lease its
properties and to carry on the Retained Business as presently conducted and to
operate the properties of the Retained Business.

(ii) Corporate Authorization; Binding Agreement. The execution and delivery of
all of Closing Documents executed and delivered by the Company and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary corporate and other action on the part of the Company. The
Closing Documents have been duly executed and delivered by a duly authorized
officer of the Company. The Closing Documents constitute the valid and legally
binding obligations of the Company, enforceable in accordance with their
respective terms, except as such enforceability may be limited by equitable
principles and by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or similar laws relating to or affecting the rights of
creditors generally.

(iii) Title To Assets. The Company has good and valid title to all of the
Assets, free and clear of any liens, charges, claims or encumbrances.

(iv) Contracts. The Company has delivered to HMCo accurate and complete copies
of all contracts pertaining to the Retained Business, including all amendments
thereto, and an accurate and complete description of all oral contracts. The
Company has complied with all material commitments and obligations pertaining to
the Contracts and the Company is not in default under any such material
commitment or obligation nor has it received any written notice of default
thereunder. To the knowledge of the Company, no other party to any Contract is
in default thereunder. Each of the Contracts is the legal, valid and binding
obligation of the Company and, to the knowledge of the Company, the other
parties thereto. Each of the Contracts is in full force and effect. No event or
circumstance has occurred which (i) constitutes, or after notice or lapse of
time or both would constitute, a material violation or default thereunder on the
part of the Company, or to the knowledge of the Company, of any other party
thereto, (ii) would result in a right to accelerate, or in a loss of, material
rights under any such Contract or (iii) would accelerate the timing or vesting
or any compensation, benefits or other payment.

(v) Sufficiency of Assets. The Company has delivered to HMCo the Assets free and
clear of any claims, liabilities, security interests, mortgages, liens, pledges,
conditions, charges,



--------------------------------------------------------------------------------

covenants, easements, restrictions, encroachments, leases, encumbrances or other
title exceptions or matters of any nature on or against the title to the
property, asset, or rights. As of the Option Closing Date, the Assets, together
with the assets acquired pursuant to the Purchase Agreement, are sufficient for
the continued conduct of the Retained Business in substantially the same manner
as conducted immediately prior to the Closing.

(vi) Financial Statements. The Company has delivered to HMCO (i) the unaudited
balance sheet of the Company dated December 31, 2006 and the unaudited balance
sheet of the Company dated March 31, 2007; (ii) the unaudited statements of
income, retained earnings and cash flows for the year ending December 31, 2006
and the unaudited statements of income, retained earnings and cash flows for the
three month period ended March 31, 2007. The financial statements fairly
represent in all material respects the financial condition and results of
operations of the Company as of and for the periods indicated, and have been
prepared from and in accordance with the books and records of the Company in
accordance with generally accepted accounting principles consistently applied
except for the absence of footnote disclosure as required by generally accepted
accounting principles in the United States as in effect and subject to changes
resulting from normal year-end audit adjustments.

(vii) No Conflicts. Neither the execution, delivery and performance of this
Agreement by the Company nor the consummation by the Company of the transactions
contemplated hereby will (i) conflict with or result in a breach of any
provision of the Certificate of Incorporation or By-laws of the Company,
(ii) result in any conflict with, breach of, or default (or give rise to any
right to termination, cancellation or acceleration or loss of any right or
benefit) under or require any consent or approval which has not been, or prior
to Closing will not be, obtained or waived with respect to any Contract or
(iii) violate any order, law, rule or regulation applicable to the Company, or
by which it or its properties or assets may be bound.

(viii) Litigation. There are no claims, actions, suits, proceedings or
investigations, pending or, to the knowledge of the Company threatened, against
or affecting the Company and no notice of any claim, action, suit or proceeding,
whether pending or threatened, has been received.

(ix) Conformity with Law. The Company is not in default under or in violation of
any applicable law or regulation or under any order of any court or federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality having jurisdiction over it. The Company has conducted
the Retained Business in substantial compliance with all applicable federal,
state and local statutes, ordinances, permits, licenses, orders, approvals,
variances, rules and regulations and is not in violation of any of the foregoing
that would have a material adverse effect on the business, operations, assets,
properties, condition or prospects, financial or otherwise, of the Retained
Business. Neither the Company, nor any director, officer, agent or employee of
the Company has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, or
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns, or violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended.



--------------------------------------------------------------------------------

(x) Undisclosed Liabilities and Obligations. Except as otherwise set forth in
Schedule [        ], the Company is not aware that, since December 31, 2006, it
has incurred any material liability of any nature whatsoever, whether absolute,
accrued, contingent, determined, determinable or otherwise nor has there
occurred any condition, situation or set of circumstances that would reasonably
be expected to result in such a material liability, in each case other than
liabilities in usual amounts incurred in the ordinary course of the business,
consistent with past practices, of the Company, or reflected in the Financial
Statements.

(xi) Taxes. Except as set forth in Schedule [        ], (1) the Company has
filed on a timely basis with the appropriate authorities all returns, amended
returns, declarations, reports, estimates, statements regarding Taxes, and
information returns which are or were filed or required to be filed under
applicable law, whether on a consolidated, combined, unitary or individual basis
(the “Tax Returns”) regarding any federal, state, local, foreign, or other tax,
fee, levy, assessment or other governmental charge, including without
limitation, any income, franchise gross receipts, property, sales, use services,
value added, withholding, social security estimated, accumulated earnings,
alternative or add-on minimum, transfer, license, privilege, payroll, profits,
capital stock, employment, unemployment, excise, severance, stamp, occupancy,
customs or occupation tax, and any interest, additions to tax and penalties in
connection therewith (together, the “Taxes”), (2) the Tax Returns referred to in
(1) are true and complete in all material respects, (3) the Company has paid in
full on a timely basis to the appropriate Taxing authorities all Taxes required
to have been paid by the Company, and (4) the Company has timely and properly
withheld and paid all Taxes or other amounts required to have been withheld and
paid by the Company and timely and properly complied in all material respects
with all document retention and Tax Return filing requirements in connection
therewith.

(xii) Employees.

(a) Schedule [        ] attached hereto lists all written employment or
severance contracts, agreements, commitments, undertakings, arrangements or
understandings (“Contractual Obligation”), with any employee employed by the
Company in connection with the conduct of the Retained Business other than
Excluded Contracts. There are no collective bargaining agreements or other labor
Contractual Obligations relating to employees employed by the Company in
connection with the conduct of the Retained Business. Schedule [        ] sets
forth the name, title, date of hire and the wage or salary, commission and bonus
formula and other payments (or hourly wage, as the case may be) in respect of
each of the individuals employed by the Company in connection with the Retained
Business since December 31, 2005. Schedule [        ] lists confidentiality and
non-competition agreements signed by employees or consultants and currently in
effect.

(b) The Company is in compliance in all material respects with all Laws
respecting employment and employment practices, terms and conditions of
employment, unlawful discrimination, and wages and hours with respect to the
Retained Business. The Company has not engaged, and is not now engaging, in any
unfair labor practice or other unlawful employment practice with respect to the
Retained Business. The Company does not have any knowledge of any unfair labor
practice or unfair employment practice complaints made or threatened against the
Company with any governmental or regulatory



--------------------------------------------------------------------------------

agency with respect to the Retained Business. The Company has not received any
actual written notice reflecting an intention or threat to file any such
complaint with respect to the Retained Business. The Company does not have any
knowledge of any pending or threatened claims arising out of any Law relating to
discrimination with respect to employees or employment practices with respect to
the Retained Business. There is no strike, work stoppage or labor disturbance
pending or to the knowledge of the Company threatened against or involving the
Company with respect to the Retained Business.

(xiii) Intellectual Property.

(a) Noninfringement. Except as disclosed on Schedule [        ], since May
[            ], 2006, neither the Company nor any predecessor has (i) to the
Company’s knowledge, interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of third
parties or (ii) received any written charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation, or violation
(including any claim that a Person must license or refrain from using any
Intellectual Property of any third party in connection with the Business or the
use of the Company Technology). Except as disclosed on Schedule [        ], the
Company has not agreed and does not have a Contract to indemnify any Person for
or against any interference, infringement, misappropriation of third party
Intellectual Property rights.

(b) Scheduled Intellectual Property. Other than as set fort on Schedule
[        ], there are no patents, patent applications, registered copyrights,
registered trademarks, and applications for trademark registrations, which have
been applied for or issued to the Company. Each such item is valid and
subsisting. Schedule [        ] also identifies each trade name and unregistered
trademark or service mark used by the Company or in connection with the
Business.

(c) Privacy and Security. The Company’s use and dissemination of any and all
data and information concerning consumers of its products or users of any web
sites operated by the Company is in compliance in all material respects with all
applicable privacy policies, terms of use, and Laws. To the knowledge of the
Company, there have been no security breaches relating to, violations of any
security policy regarding or any unauthorized access of any data used in the
business of Company. The transactions contemplated to be consummated hereunder
as of the Closing will not violate any privacy policy, terms of use, or Laws
relating to the use, dissemination, or transfer of such data or information.

(xiv) Affiliate Transactions. Except as set forth in Schedule [        ] hereto,
the Company is not a party to or bound by any Contractual Obligations,
commitment or understanding with any of the officers, directors or stockholders
of the Company or any of their affiliates or, to the knowledge of the Company,
any member of their family and none of the stockholders, directors or officers
of the Company or any of their affiliates or, to the knowledge of the Company,
members of their family owns or otherwise has any rights to or interests in any
asset, tangible or intangible, which is used in the Business.